                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________

EDWARD WHITE,                             :
                       Petitioner,        :
                                          :
            v.                            :                     No. 5:19-cv-03535
                                          :
THE DISTRICT ATTORNEY OF LANCASTER :
COUNTY and THE ATTORNEY GENERAL           :
OF THE STATE OF PENNSYLVANIA              :
                  Respondents.             :
__________________________________________

                                          OPINION

      Uncontested Report and Recommendation, ECF No. 24—Approved & Adopted

JOSEPH F. LEESON, JR.                                                                 May 4, 2021
United States District Judge

I.     INTRODUCTION & BACKGROUND

       On August 5, 2019, Edward White filed a petition for writ of habeas corpus in this Court

pursuant to 28 U.S.C. § 2254. See ECF No. 1. In his petition, White challenges his sentence of

seven-and-a-half to fifteen years in prison following his violation of probation for previous sex

offenses. See id. White’s habeas petition was subsequently referred to Magistrate Judge Richard

A. Lloret for a Report and Recommendation (“R&R”) as to whether the petition should be

granted. See ECF No. 23. In an R&R issued on February 26, 2021, Judge Lloret recommends

that White’s habeas petition be summarily dismissed (1) for failure to state any claim that is

cognizable under habeas review, and (2) because any claims White may be attempting to assert

have not been exhausted in state court. See ECF No. 24. The time for filing objections to the

R&R has come and gone, with no objections being filed.




                                                 1
                                              050421
       After review of Judge Lloret’s R&R, and in light of the absence of any objections to it,

this Court now approves and adopts its findings and recommendations in their entirety.

II.    STANDARD OF REVIEW

       When neither party objects to a magistrate judge’s report and recommendation, the

district court is not statutorily required to review the report—either de novo or under any other

standard. Thomas v. Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in

enacting § 636(b)(1)(C), intended to require a district judge to review a magistrate’s report to

which no objections are filed.”). Nevertheless, the United States Court of Appeals for the Third

Circuit has held that, notwithstanding the absence of objections, it is “better practice” to afford

some level of review to dispositive legal issues raised in a Magistrate Judge’s report. Henderson

v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987), writ denied 484 U.S. 837 (1987). Where no party

objects to the findings and recommendations of a Magistrate Judge’s report, the district court

reviews the report for clear error. Univac Dental Co. v. Dentsply Int'l, Inc., 702 F. Supp. 2d 465,

469 (M.D. Pa. 2010) (“When no timely objection is filed, the court need only satisfy itself that

there is no clear error on the face of the record in order to accept the recommendation.” (quoting

FED. R. CIV. P. 72(b), advisory committee notes)); Oldrati v. Apfel, 33 F. Supp. 2d 397, 399

(E.D. Pa. 1998) (explaining that in the absence of a timely objection, the court should review the

magistrate judge’s report and recommendation for clear error).

III.   DISCUSSION

       In the absence of objections, this Court has reviewed Judge Lloret’s R&R for plain error

and has found none. The R&R outlines the factual and procedural history of this case prior to

addressing the legal principles applicable to the screening of habeas claims under 28 U.S.C. §

2243 and Rule 4 of the Rules Governing Section 2254 cases in U.S. District Courts. Judge



                                                  2
                                               050421
Lloret then concludes that because neither of White’s habeas claims 1 “seeks relief on the ground

that Mr. White ‘is in custody in violation of the Constitution or laws or treaties of the United

States,’” and because the claims “challenge the fact that Mr. White’s probation was revoked for

being found in possession of an order form for child pornography” but without raising any

constitutional issues with that revocation, they are not cognizable on habeas review. R&R at 4-5.

Judge Lloret further concludes that even if White had stated cognizable habeas claims, such

claims are unreviewable because they were not presented to any state court. See id. at 5.

       This Court agrees with Judge Lloret’s findings and conclusions that whatever claims

White may be attempting to assert in his habeas petition, because these claims do not challenge

his conviction or sentence under the Constitution or laws of the United States, they are not viable

habeas claims. This Court also agrees that even if they were viable habeas claims, they are

unreviewable here because they were not presented to any state court.

IV.    CONCLUSION

       After review and in the absence of objections, this Court now adopts the findings and

recommendations of Judge Lloret’s well-reasoned R&R. White’s habeas corpus petition is

therefore dismissed, with prejudice. Moreover, because the Court agrees with Judge Lloret that




1
        White states as his first ground for habeas relief, “[t]here were not anyone [sic] to testify
against me in court or any people to testify for me,” ECF No. 1 at 7 of 20, and as his second
ground for habeas relief, “[t]he victims I am accused of abusing were on a [sic] order form and
could not testify because they live overseas. Megan’s law states that you can not have a victim
on film, magazine, or advertisement, the victims must be human and be able to testify or be in
the same [undecipherable] as the ofender [sic],” id. at 9 of 20.
                                                  3
                                               050421
reasonable jurists would not disagree that White’s claims are not viable and are unexhausted,

White is not entitled to either an evidentiary hearing or a Certificate of Appealability.



                                                      BY THE COURT:



                                                      /s/ Joseph F. Leeson, Jr.___________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge




                                                 4
                                              050421
